t c memo united_states tax_court travis and jayne sanderson petitioners v commissioner of internal revenue respondent docket no filed date travis and jayne sanderson pro sese franklin r hise for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners' federal all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure income_tax for in the amount of dollar_figure and an accuracy- related penalty of dollar_figure under sec_6662 the issues for decision are whether petitioners are entitled to deduct unreimbursed employee_expenses under sec_162 in the net amount of dollar_figure for the tax_year whether petitioners overpaid their federal income taxes and whether petitioners are liable for an accuracy-related_penalty under sec_6662 for the tax_year petitioners in their trial memorandum have also requested an award of litigation costs such a request is premature rules the exhibits received into evidence are incorporated herein by this reference at the time the petition was filed petitioners resided in austin texas references to petitioner are to travis sanderson references to petitioner wife are to jayne sanderson background petitioner has an engineering degree from the university of texas at arlington at the time the petition was filed petitioner was working as an engineer for dell computers in austin texas petitioner wife is a certified_public_accountant and has previously worked for the internal_revenue_service as a revenue_agent in the dallas fort worth area in petitioner quit his job as a manufacturing test engineer at nokia mobil phones nokia in fort worth texas at that time petitioner and his family lived in arlington texas petitioner had worked at nokia for about a year and a half and quit because nokia wanted to transfer him to finland petitioner was then hired by motorola in seguin texas petitioner signed an employment agreement with motorola on date the agreement characterized petitioner as an at-will employee listed his yearly salary and contained procedures by which motorola would pay petitioner's moving and relocation costs petitioner began working as a test engineer with motorola on date motorola agreed to pay closing costs and appraisal fees associated with the purchase of a home in the seguin area motorola also agreed to reimburse petitioner for temporary apartment and utility expenses for up to months or until a permanent residence was established whichever occurred first petitioner agreed to reimburse motorola for these expenses if he voluntarily terminated employment within_12_months of his starting date motorola reported petitioner's salary on a form_w-2 during the time petitioner worked for motorola he lived in a small furnished apartment in new braunfels texas petitioner continued to interview with engineering companies in other parts of texas petitioner wanted more job security and a healthier work environment at a geographic location where there were more trees and less flat landscape petitioner wife and petitioners' two children continued to live in arlington while petitioner lived in new braunfels petitioner wife did not want to live in new braunfels she thought petitioner's apartment was too small and her sleep was disturbed by nightly train traffic furthermore because petitioners' sons were attending high school in arlington petitioners wished to remain in arlington until their sons graduated in early petitioner gave motorola oral notice that he would be leaving petitioner had secured a job at dell computers in austin texas and decided to leave motorola after he completed his current project petitioner left motorola on date petitioner moved to austin texas to work for dell computers in february of petitioner's family did not initially move with petitioner to austin because petitioner wife was working in arlington and petitioners' sons were still in high school petitioner wife moved to austin in date shortly before petitioners' youngest son graduated from high school petitioners' youngest son lived with a friend in arlington for months until his high school graduation on their federal_income_tax return petitioners claimed unreimbursed employee_expenses in the amount of dollar_figure less the 2-percent agi floor of dollar_figure or dollar_figure petitioners reported unreimbursed employee_expenses for the tax_year on form_2106 in the following amounts expenses amount vehicle expenses meal and entertainment_expenses travel and lodging_expenses total dollar_figure big_number big_number big_number respondent determined that petitioners were not entitled to deduct unreimbursed employee_expenses in the amount of dollar_figure as traveling expenses_incurred while away from home because petitioner's employment with motorola was for an indefinite term and therefore respondent disallowed the amount petitioners contend that petitioner's home was in arlington texas and that petitioner incurred deductible unreimbursed employee_expenses while petitioner was temporarily working for motorola in seguin texas discussion unreimbursed employee expense deductions deductions are a matter of legislative grace 292_us_435 taxpayers bear the burden of proving that they are entitled to the deductions they claim 290_us_111 sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business no deduction is allowed for personal living or family_expenses sec_262 taxpayers may deduct traveling expenses_incurred while away from home sec_162 traveling expenses include amounts spent for meals_and_lodging while away from home sec_162 a taxpayer may deduct traveling expenses under sec_162 if they satisfy the following three conditions the expenses must be reasonable and necessary they must be incurred while away from home and they must be incurred in the pursuit of a trade_or_business 326_us_465 petitioners contend that petitioner's traveling expenses were incurred in the pursuit of a trade_or_business while away from petitioner's home in arlington and are therefore deductible as unreimbursed employee_expenses within the meaning of sec_162 however home as used in sec_162 is generally considered by this court to mean the vicinity of a taxpayer's principal place of employment rather than the location of his personal or family residence 74_tc_578 72_tc_190 affd 662_f2d_253 4th cir where a taxpayer's principal place of employment is other than his residence and he chooses not to move his residence for personal reasons the taxpayer's additional living and traveling expenses are a result of that personal choice and are not ordinary and necessary business_expenses 55_tc_783 there is an exception to the general_rule a taxpayer may claim his family residence as his home in situations where the taxpayer is away from home on a temporary rather than an indefinite basis 358_us_59 petitioner contends that his home for sec_162 purposes was his arlington family residence and that he was temporarily away from his home while working in seguin texas petitioners contend that petitioner's employment at motorola was temporary rather than indefinite because petitioner always intended to pursue career opportunities in other locations additionally petitioners contend that motorola hired petitioner for a single work project and that petitioner had no intent and no option to remain with motorola after the completion of that work project petitioners’ contentions are not supported by the evidence petitioner's employment agreement with motorola does not reference a particular work project nor a specific time limit for petitioner's employment petitioner signed an employment agreement which created an open-ended at-will employer employee relationship with motorola for an indefinite period of time petitioners as an alternative argument contend that petitioner was an independent_contractor for motorola as near as we can understand it petitioners' contention seems to be that motorola hired petitioner as an independent_contractor for one discrete work project and petitioner's job was therefore temporary in nature and that as an independent_contractor petitioner's income should have been reported on schedule c and he would have been entitled to deduct his unreimbursed travel employment is defined as temporary only if the taxpayer can foresee its termination within a reasonably short_period of time or it is for a fixed duration 482_f2d_417 5th cir whether a taxpayer's job is temporary or indefinite is determined by the facts and circumstances peurifoy v commissioner supra pincite petitioner wife contends that the subjective intent of petitioner to stop working for motorola after he completed his first project is enough to comply with sec_162 and classify petitioner's motorola job as temporary we disagree this court has held that a taxpayer's subjective intent as to the length of time he may wish to remain in an indefinite position is not controlling but that the ultimate question is whether the decision not to move his family residence while he works somewhere else is attributable to personal choice rather than to exigencies of his trade_or_business tucker v commissioner supra pincite hendry v commissioner tcmemo_1981_740 further we have said that when a taxpayer had no business ties to the area of his previously established family residence and when the prospects for employment in his chosen profession are better away from the area of that residence than in it then expenses on schedule c we find that petitioner was not hired by motorola for one discrete work project petitioner would be unable to deduct the travel_expenses in question because he has not shown that he was away from home in either event we may regard his decision to keep his family there as motivated by personal reasons unrelated to his trade_or_business this is so even though his job in another place lasts for less than a year tucker v commissioner supra pincite based on the facts of this case petitioner's reliance on revrul_93_86 1993_2_cb_71 is misplaced revenue rulings do not have the force of law and courts are not bound by them 920_f2d_1196 5th cir affg per curiam 92_tc_376 82_tc_952 affd without published opinion 782_f2d_179 11th cir in any event we believe that the revenue_ruling cited by petitioners is factually distinguishable and that petitioners' position is not supported by case law the nature of petitioner's position with motorola was such that he could reasonably have been expected to move his residence were it not for the personal considerations that kept his family in arlington petitioner's employment agreement with motorola contained express language concerning motorola's reimbursement obligations for petitioner's moving storage and temporary housing costs the agreement expressly provided for motorola to pay petitioner's closing and appraisal costs for a house in seguin texas on the basis of the record it is clear that petitioners chose not to move their residence in arlington for personal reasons we find that petitioner's employment with motorola was not temporary and hold that petitioners cannot deduct unreimbursed employee_expenses for the tax_year respondent is sustained on this issue overpayment petitioners claim an overpayment for the tax_year of dollar_figure on the basis of the record and our findings that petitioners were not entitled to deduct unreimbursed employee_expenses for the tax_year we hold that petitioners are not entitled to an overpayment for the tax_year accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of any underpayment_of_tax that is due to negligence or disregard of rules or regulations under sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregard negligence includes the failure to exercise the due care of a reasonable and ordinarily prudent person under the circumstances 925_f2d_348 9th cir affg 92_tc_1 85_tc_934 petitioners' interpretation of a home as used in sec_162 was not reasonable petitioner wife is a certified_public_accountant and had previously worked for the internal_revenue_service as a revenue_agent but disregarded established case law in contending that petitioner's employment with motorola was temporary on the basis of the record we hold that petitioners did not comply with the requirements of sec_162 and are therefore liable for the accuracy-related_penalty on the underpayment for the tax_year to reflect the foregoing decision will be entered for respondent
